IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LABORERS’ PENSION FUND and )
LABORERS’ WELFARE FUND OF THE )
HEALTH AND WELFARE DEPARTMENT _ )
OF THE CONSTRUCTION AND GENERAL _ )
LABORERS’ DISTRICT COUNCIL OF )
CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND and
CATHERINE WENSKUS, Administrator
of the Funds,

Plaintiffs, Case No. 17 C 8200
Vv.
Judge LEFKOW
BRANDON EXCAVATING, INC,, f/k/a
BRANDON EXCAVATING, LLC, an
Indiana corporation,

Newer’ “meee! Set” Smee” Sree” “Snape” eet eng” “ppt geet” ee” “ee”

Defendant,

MOTION TO CONFESS JUDGMENT

 

Now come Plaintiffs, Laborers’ Pension Fund and Laborers’ Welfare Fund of the Health
and Welfare Department of the Construction and General Laborers’ District Council of Chicago
and Vicinity, the Chicago Laborers’ District Council Retiree Health and Welfare Fund, and
Catherine Wenskus, (collectively referred to hereinafter as the “Funds”), by and through their
attorney, G. Ryan Liska, and hereby move this Court for an confess judgment on the settlement
agreement and installment note entered into by the parties in the above referenced matter. In
support of this Motion, Plaintiffs state as follows:

1. On November 13, 2017, the Funds filed a complaint against Brandon Excavating

Inc., f/k/a Brandon Excavating, LLC (“Company”) as a result of the Company’s failure to
produce its books and records for an audit and its failure to submit and pay monthly fringe
benefit and union dues reports for the period of August 2017 forward.

2. On April 8, 2019, the Funds and Company resolved this lawsuit when the parties
entered into a Settlement Agreement, Installment Note and Guaranty of Payment and
Indemnification wherein the Company and its owner Michael Szarmach agreed to pay all
amounts in the Funds complaint. A true and accurate copy of the settlement agreement,
installment note and guaranty are attached as Exhibit 1.

3, The Settlement Agreement and Installment Note required the Company to pay
$53,000.00 to the Funds over the course of thirty-six (36) months with the Company remitting an
initial down-payment of $5,421.93 on or before April 15, 2019 and the first monthly installment
of $1,598.45 on or before May 15, 2019, (See Ryan Lacey Affidavit, Paragraph 4 which is
attached as Exhibit 2)

4, As part of the Settlement Agreement, the Company admitted $59,051.83 was
due; however, in order to resolve this matter the parties agreed to reduce the settlement amount
to $53,000.00 provided that the Company comply with the terms and conditions of the settlement
documents. The parties agreed that in the event that the Company defaulted on the terms and
conditions of the settlement documents and failed to cure the default within the ten (10) day cure
period judgment would enter in favor of the Funds and against the Company in the amount of
$59,051.83 less any applicable credits.

5. By virtue of failing to remit the $5,421.93 Installment Note down-payment and
first monthly installment of $1,598.45 the Company defaulted under the terms of the Settlement

Agreement and Installment Note.
6, Paragraph 4 of the Settlement Agreement provides in the event that the Company
fatls to timely remit a settlement payment the Funds shall issue a written notice of default to cure
within ten (10) days, In the event that the Company fails to cure the default, Paragraph 4 further
provides that judgment shall enter in the amount of $59,051.83 plus any reasonable atlomney’s
fees and costs incurred by the Funds as a result of enforcing the agreement.

7. On May 21, 2019, the Funds provided written notice of default to the Company
and Michael Szarmach which set forth the reason for the default and further requested that the
default be ctired within ten (10) days. A true and accurate copy of the written notice of default
which was sent via U.S, Mail is attached hereto as Exhibit 3. The Company however failed to
cure the default. (See Lacey Affidavit, Paragraph 5).

8. By virtue of failing to remit the down-payment and first monthly installment and
failing to cure the default, the Company is in default of the terms and conditions of the
Settlement Agreement and Installment Note. ‘Allowing for all just due credits judgment should
enter against the Company in the amount of $59,051.83 plus $500.00 of attorney’s fees incurred
by the Funds as a result of preparation and filing of this motion.

WHEREFORE, Plaintiffs respectfully request that this Court grants it Motion to Confess
Judgment and;

a. enter judgment in favor of the Funds and against Defendant Brandon Excavating, Inc.
f/k/a Brandon Excavating, LLC in the amount of $59,051.83 plus $500.00 in attorney
fees incurred by the Funds and enforcing the terms of the Settlement Agreement and
Installment Note;

b. order Defendant Brandon Excavating, Inc. f/k/a Brandon Excavating, LLC to pay post

judgment interest on the judgment amount until it is fully paid to the Funds;
ce. and for any other relief deemed just and equitable.

June 4, 2019 , Respectfully submitted,
Laborers’ Pension Fund, et al.

By: /s/ G. Ryan Liska

G. Ryan Liska

Office of Fund Counsel

tli W. Jackson Blvd., Suite 1415
Chicago, TL 60604

(312) 692-1540

CERTIFICATE OF SERVICE
The undersigned attorney of record certifies that he caused a copy of the foregoing
Plaintiffs’ Motion to Confess Judgment to be served upon the following person(s) via U.S. First

Class Mail, postage prepaid on this 4th day of June, 2019.

/sf G. Ryan Liska

 
SETTLEMENT AGREEMENT

This Settlement Agreement by and between Brandon Excavating, Inc., ‘ffk/a Brandon
Excavating, LLC. (“Brandon”), and the Laborers’ Pension Fund, the Laborers’ Welfare Fund of
the Health and Welfare Department of the Construction and General Laborers’ District Council
of Chicago and Vicinity, the Chicago Laborers’ District Council Retiree Health and Welfare
Fund and Catherine Wenskus, Administrator of the Funds (collectively the “Funds”) is hereby
entered into;

WHEREAS, the Funds alleges that Brandon was at all times relevant a party to a
Collective Bargaining Agreement with the Construction and General Laborers’ District Council
of Chicago and Vicinity (the “Union”) pursuant to which it also agreed to be bound to the terms
the Funds’ respective Agreements and Declarations of Trust, and are obligated to submit
payment of benefit contributions and withhold and remit dues from the paychecks of Brandon's
employees;

WHEREAS, the Funds filed a lawsuit to compel Brandon to produce its books and
records for a fringe benefit compliance audit for the period February 24, 2017 through
September 30, 2017 and to compel the submission and payment of fringe benefit and dues
contribution reports for the period August 2017 forward. The lawsuit also request Brandon post
and maintain a $5,000.00 fringe benefit bond as required by the collective bargaining agreement.
(Laborers’ Pension Fund, et al v. Brandon Excavating, Inc., f/k/a Brandon Excavating, LLC,
Case No. 17 CV 8200 pending in the Northern District of Illinois, Eastern Division (Der-
Yeghiayan) (hereinafter the ““Lawsuit”));

WHEREAS, an audit: was conducted for the period February 24, 2017 through
September 30, 2017 which resulted in zero finding. During the pendency of the Lawsuit
Brandon submitted and paid its monthly fringe benefit and union dues contribution reports for
the period of August 2017 through April 2018 leaving May 2018 through January 2019 due and
owning.

WHEREAS, Brandon admits that the total amount due and owing to the Funds as
claimed in the Lawsuit is $59,051.83. However, in order to resolve this Lawsuit and avoid a
potential collectability issue the Funds have agreed to accept $53,000.00 to settle all claims as set
forth below.

_ WHEREAS, the Parties wish to resolve and settle the Lawsuit without any additional
expense or litigation;

NOW THEREFORE, for and in consideration of the mutual promises contained in this
Agreement, and for good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:

l. Brandon shall pay the settlement sum of Fifty-Three Thousand and 00/100
Dollars ($53,000.06) plus 12% interest to address the alleged liabilities and to settle ali claims set
forth in the Lawsuit, The payment of the settlement sum shall be according to a three (3) year
Installment Note and Guaranty which is attached to this Agreement as Exhibits A and B. The
terms of the Installment Note dnd Guaranty are incorporated into this Agreement.

1

 
2. Brandon shall make a down payment of $5,421.93 on or before April 15, 2019.
The first settlement monthly payment in the amount $1,598.45 is due May 15, 2019 with the
remaining thirty-five (35) payments due on the 15th of each month thereafter. The final payment
shall be made on April 15, 2022. All settlement payment checks shall made payable to the
"Laborers’ Pension and Welfare Funds." Brandon will mail or deliver all checks to the Funds’
Administrative Offices, which are located_at_11465 Cermak Road, Westchester, llinois 60154
and envelop should be placed to the attention of Ryan Lacey.

3. Brandon also agrees to maintain and post a $5,000.00 wage and fringe benefit
bond as required by the collective bargaining agreement. H&P agrees to. post the bond within
thirty (30) days of executing this Agreement. Failure to post the $5,000.00 bond within thirty
(30) days shall constitute a default under this Agreement and shall result in the balance of the
settlement amounts becoming immediately due and owing.

4, In the event Brandon fails to timely remit a settlement payment or post the
$5,000.00 wage and fringe benefit bond, the Funds shall issue a written notice of default to
Michael Szarmach, 128 S. 200W, Valparaiso, Indiana 46385. The written notice can also be
delivered to Mr. Szarmach via email (brandon_excavating@yahoo.com). If Brandon fails to
cure the default within ten (10) days the Funds shall move for judgment against Brandon for the
uncompromised amount of $59,051.83 and shall be entitled to reasonable attorney fees and costs
as a result of enforcing this Agreement.

5. The Parties shall file a Stipulation of Dismissal with the District Court requesting
that the Lawsuit be dismissed without prejudice with leave to reinstate no later than May 15,
2022. Thereafter, absent the filing of any motion, the dismissal shall be automatically converted
to a dismissal with prejudice.

6. Upon execution of this Agreement, Installment Note and Guaranty, Brandon shall
be removed from the Funds' Contractor Delinquency List provided Brandon remains current on
its monthly fringe benefit and union dues contribution payments.

7. This Agreement shall be binding upon the heirs, successors, and assigns of the
Parties hereto. However, neither this Agreement nor its terms shall be construed as, or relied
upon as, precedent as to the application of the relevant collective bargaining agreements or future
dealings between the parties,

8, The persons signing below represent that they are authorized to execute this
Agreement and bind their respective entities and themselves to the terms hereof.

9, This Agreement constitutes and represents the complete and entire agreement
between the Parties. The terms of this Agreement may not be altered, modified, or supplemented
except by a writing signed by each of the Parties.

10. The Parties confirm and agree that: (a) this Agreement is the result of negotiation
and compromise; (b) in interpreting this Agreement, no Party shall be considered to be the
drafter of it; (c) no language shall be strictly construed against any Party; and (d) this Agreement
shall be interpreted consistent with the ordinary and reasonable meaning of the words used in it.
orn ckle. «This Agreement, amy be execuled in inultiple counter parts with a faesimnile copy
sighature or scanned/cmuailed copy signature as binding as the original,

12. ‘This Agrecment shall be constracd iit aecordanee with (Hinois law without regard
o choice of laws, except as precinpted by applicable feceral laws,

For the Laboverst Pensian Fund, the Laborers? Welfare Funds of the Henith and Welfare
Department of the Construction, the Retiree Hentth and Welfaro Fund and General

imborers' District Council of Chiengo and Vieinity, and Catherine Wenskus,
Adi inistrator of the Finds

(Gitlin OU. pac Bfy 7/207

Catherine Wenskas, Administrator

Brandon excnynting, Ine, fla
Brandon Exervating, LLC

 

Michael Szaimach, President

Mechel Szatmach Date: Hib 14 __.

Signature

 

 

 
INSTALLMENT NOTE

This Installment Note (“Note”) is made between the Labovers? Pension Fund (“Pension Fund”), the Laborers’ Welfare Fund of
ie Health and Welfare Department of the Coustructlon and General Laborers' Distriet Council of Chicago and Vicinity
(Welfare Fund), and tite Chicage Laborers’ District Council Retiree Health aud Welfare Fund ("Retiree Welfare Fund")

(collectively the “Funds™}, the parties of the first part, and Brandon Excavating, tie, fen Brandon Exeavating, ILC (the
“Company, the party of the second part. wi : Lote

WHEREAS, the Conipaiy has at all relevant times been party to a coftective bargaining agreement (“CBA”) with Local 5
dad the Construction and General Laborers! District Council of Chicago and Vicinity (“District Conneil”), whereander it is
obligated tg make certain contributions to the above-named Funds, as well as to the Training Fund, ou behalf of lis cavered
employees, and io submit payment of all employee union dues.

WHEREAS, the Company has failed to thnely pay certain contributions owed to the Funds for the period of May 2018 fo
January 2019, °

WHEREAS, the Company has failed fo remil all employee union dues to the Funds, as the designated collection agent for
(he District Council, for the audil period of May 2019 to Janunry 2619, ,

WHEREAS, the Company desires (0 pay all delinquencies owed to the funds, to pay all union dues owed to the District

Council, together with liquidated damages, and interest, as set forth below, and further desires to remain current in [ts obligation
io pay contributions to the Funtds,

THE PARTIES HEREBY AGREE as follows:

1. The Company will pay $21,038.04 to the Welfare Fund (comprised of $13,641.60 in delinquent contributions,
31,364.16 in Iquidated damages, St454.31 In attorneys fees and costs, $540.34 in audit costs and $4,037.63 In
inferest) (based on an inierest rate of 12%), The Company will pay $11,077.92 to the Retiree Welfare Fund
(comprised of $6,348.00 in delinquent eantributions, $634.80 in liquidated damages, $1,454.31 in attorney’s fees and
costs, $540.34 in audit costs and $2,100.47 tn interest), The Company will also pay $25,428.24 ta the Pension Fund
(comprised of $16,858.08 in delinquent contributions, $1,685.81 in liquidaled damages, $1,454.31 in alforney’s Fees
and costs, $540.34 in audit costs and $4,889.70 in inferesf). Al of these amounts shall be paid according fo the
schedule described below in paragraphs § and 6,

2. The Company will also pay $1,055.51 to the Training Fund (comprised of $936 in delinquent conte butlons, $93.60 in
Hquidated damages and $25.91 in interest), $106.21 to the LECET Fund {comprised of S9.68 in detinguent
contributions, $9.41 in ifquidated damages and $2.72 in Interest}, $257.93 to (he LDCMC Fund (comprised of $228.48
In delliquent contributions, $22.88 in liquidated damages and $6.60 in interest), 3121.37 te the CAICA Fund
(comprised of $107.52 in delinguent contributions, $10.75 in liquidaled damages and $3.10 in interest) and $3,880.91
in union dues (comprised of $3,528:10 in delinguent coniributions and $352.81 in liquidated damages). These
detinguent amounts shall be paid in their entirety at the tne the Note fs signed.

3. The Company will also pay the Funds or the sum of 34,362,93 representing attorney fees and costs Incurred by the

Funds in Case No 17 € 8200. This amount is split between the Welfare, Retirce Welfare, and Pension funds as
tlescribed in paragraph [ above,

4. "Fhe Company will aiso pay the Funds the sum of $1,621.02 in audit costs, This amount Split equally between the
Welfare, Retiree Welfare, aud Pension F unds as described hy paragraph 1 above,

5. For thirty-six (36) cansecutive months eonutiencing on May 15, 2019 and ending on April £5, 2022, the Company will
pay $584.39 ner month to ihe Welfare Fund, $307,72 to the Retiree Welfare Fund and: $706.34 per month to the
Pension Fund,

6, The total monthly payment is $1,598.45 and the check should be made payable to the "Laborerst Pension and
Welfare Funds,"

7, The Company will remit all paynients to the Fuids’ Administrative Offices, which are located at 11465 Cermak
Road, Wesichester, Ulinois 6015d and enyclop should be placed ta the attention of Ryan Lacey,

 

 

 
8. The Company understands wil agrees (had this fastathine

{he Funds sad dhut the Fuss reserve ie riyglf to conduet an wodlt, ie necardance with diy
Funutts' respeetive Agreements aud Dechiraltons of Trust, to deterinine benvlil coniripntte

period covered hereli and farthey reserve tie rlpit to collect aby Unpuice continue
“Hquidated dumapes, nad alt vosts as slowe un sald ands. ‘

ferns of the CHA ae the
HN contpilaater for tlhe Wine

* 98 Payniciits ninte putsuant ip tls Hristalluieut Nate shall’ ye
- Ihe CRA nnd the Fundy réspective Agreements nnd Deein

{0" dny Solivwhig the ity yn whieh Miyaent shall dave been reeelvod, the contelbutian slall De voustdered
tleliquent aud all charges whlott Aprily to tho fate PayHent af contyibutlons ander he terns of the CWA and the
Fends* respeetive Agreements and Declarations uf Trust shall APPA duelwdlag, bat not tinted fo, the nssessinent af
Interest and ilquldnted drumages. Further, In the event Ure Canpany falls to ifmely minke nny paynlents desertbed by

Wlus Nate, alt amounts deserlbed fn Paragraph f bevels shut Imiiediately become due on the 10" tay folluwlig the

date on whieh payment shouted have been recelyed by the Funds ander the terms of tits Mote. In suede event the

Company furthar agrees to ‘Hay all atloraeys* fees und cosls Incurred by dhe Finds ty muy netloyt fo enforce any puri
of this Note,

voustdaved “coalrthiiliig® yy tledlned wider the lees uf
ralion’s of Tetisl, If the contelbitions are not finkl ly the

S

This Instatiment Note ts conditioned on ihe Company stay

Cowell under the terms of the CBA and die Firuds! respective Agreements und Doetarations of Troal, fn the event
(had the Company falls to malutaly its obligatlona under the termy uf Mie CHA and the Funds? respective Agreemunts
ind Declarations of Trust, Inetuding, bot ne lndted to, Hs ohilgatlotis to subrild liwely contrition and dues reports
aud to make thnely conteluition sun ties payittenis ty Ure tenth day following the month in which Inborers! work
Was perforated, then the Itinds shadl linve the right to necelerate and eotlect att MNouts the wider this tnsiathwnent
Note, plus payment of all illorieys? feoy ut custs ieurred by the Finds I avy xetion i Hectlerate (ils fistnttaieat
Note, ‘The Company must rfso complete and submill montlily dob Nottee Cover Sheets and individual Job Notices on

tite forins provided by the Hands by the (lest Hay of ened mondh for the duration uF Cis Note,

allure lu comely with
fhis term will result Inn dott on (ils Note gui! crable the Munds (8 neeciernte all Ania (S eee on Cs Note,

ing cterrent on [ts obligations to the Funds nud Distriel

1k, The Parties ackiowledge anil Ayres that any payments io the Distrlet Counell proy
fully comport with 29 US.0, § 186(¢3(2) and that they Involve the canipromise,
elntm, complaint, grievance, ve dispiite tn the nbsenee of fraud or duress,

ided for li this Instatlment Note
acttustniont, setttononl, or release ofa

1% The Conipnny further agrees to obtain and matali a surely bond to insure ihe payment of wages and benefit
colslbulions as requirod under the forms of tlie CBA,

(3, ‘The Company shail fave ad right to prepay the cutire amount due Under (he
payed Is due aviticaue Penalty nue withou! payment af finy
ihe date Null payment fins been antic,

Note prior to the ante upan whieh
precaleilated Note interest that tins aol weerted ns of

The Partles herohy agree to these terms by thelr execitiion hereof on (he 8th doy of the April, 2019,

VATING, INC,, flt/a BRANDON EXCAVATING, LLC

  

   

Michael SvaPiraets

‘Tide: Resi dent

Laborers’ Penslon Fund, Laborers! Welfare Fund of the Health and Welfare Department af the Consiraction aad General
Laborers District Couell of Chiengo and Vicinity, and Retiree Herth and Wolfare Tund,

     

Catherine Wenskns, Fund Administrator

 

 

ut Nate ts based on reports snbadited by the Cam patey to,

MS, tion elees, Interest,

 

 
GUARANTY OF PAYMENT AND INDEMNIFICATION

“Guara

 

LABORERS® DISTRICT COUNCTL OF CHICAGO AND VICINITY » THE CONSTRUCTION AND
GENERAL LABORERS’ DISTRICT COUNCIL OF CHICAGO AND VICINITY {ihe “District Council”) and
any related ancillary Funds to which Brandon Excavating, Inc., f/k/a Brandon Excavating, LLC, is obligated to pay

contributions to by virtue of its Agreement with the District Council and the Funds’ respective Agreements and
Declarations of Trust (collectively the “Funds,

WHEREAS, Brandon Excavating, Ine. fk/a Brandon Excavating, LLC. (“Company”) has agreed to pay a
total of $53,000.00 plus 12% interest over the course of thirty-six (36) months to the Funds in settlement of the

delinquent contributions owed to the Funds and to be paid under the terms ofa Settlement Agreement and Instalfment
Note (“Note”),

WHEREAS, the Funds are unwilling to enter into the Note unless the guarantor executes this Guaranty: and
WHEREAS, the Guarantor has a financial interest in the Company and will be benefited by the Note:
NOW THEREFOREWHEREAS, in consideration of the foregoing, the Guarantor agrees as follows:

1. Guaranty of Payment and Indemnification, The undersigned guarantees, absolutely and unconditionally:
' (a) the paytnent when due of the entire principal indebtedness and all interest evidenced by the Note during the twenty-
four (24) month payment period including interest and liquidated dansages for late or unpaid payments duc on the
Nole} and (b) the full and complete payment of any and all fees and costs incurred pursuant to default under terms of
the Note, whether litigation is involved or nat, and ifinvolved, whether at the trial or appellate levels or in pre- or post-
judgment bankraptey proceedings in enforcing or realizing upon the obligations of the Guarantor hereunder (the
obligations of Guarantor under this Paragraph | are collectively hereinafier referred to as the “Obligations”). The
Guarantor also agrees to be personally liable For all benefit contributions, union dues and/or wages owed from the
Company to the Funds, the District Council, all ancillary funds, and/or the participants that are due at the time the Note
and Guaranty are entered into and/or are incurred and become due and owing for the duration of the Note, including all
interest, liquidated damages, audit costs, altorneys? fees and costs and including any amount revealed as due and owing
in an audit even if the audit is conducted after the Note is paid in full.

4. Continuing Guaranty. This Guaranty shall be a continuing Guaranty, and shall not be discharged, impaired
or affected by; (a) the existence or continuance of any obligation on the part of the Company with respect to the Note;
(b) any forbearance or extension of the time of payinent of the Note; (c) the validity or invalidity of the Note; (d) any
defenses whatsoever that the Company or any of the party thereto may have to the performance or observance of any
term, covenant or condition contained in the Note; (e) the existence or non-existence of the Company as a legal entity;
(f) any limitation or exculpation of {other than the payment and performance in full of all of the Company's
Obligations) that Guarantor may have as to his undertakings, Habilities and obligations hereunder, including any
defenses based upon any legal disability of the Company or any discharge or limitation of the disability of the
Company, whether consensual of arising by operation of law or any bankruptcy, insolvency or debtor-relief
proceeding, or from any other cause, each and every such defense being hereby waived by the Guarantor.

3. Waivers. Guarantor waives diligence, presentinent, protest, notice of dishonor, demand for payment,
extension of time of payment, notice of acceptance of this Guaranty, non-payment at inaturity and indulgences and
notices of every kind not provided for under this Guaranty. It is the intention of this Guaranty that Guarantor shall
remain Hable as principal, notwithstanding any act, omission or thing that might otherwise operate as a legal or
equitable discharge of Guarantor, until all of the Campany’s obligations shall have been fully paid and performed,

 

 

his Guaranty (“Guaranty”) is made. as, of APRIL 8, 2019. by the undersigned, MICHAEL SZARMACH, (the...
arantor’), £0 and for the benefit of the LAL ORERS! PENSION FUND AND THE LABORERS’ WELFARE
FUND OF THE HEALTH AND WELFARE DEPARTMENT OF THE CONSTRUCTION AND GENERAL

  

 
4, Subrogation, Notwithstanding anything to the contrary elsewhere contained herein or in the Note, the
Guarantor(s) expressly waive with respect to the Company any and all rights at law or in equity to subrogation, fo
reimbursement, to exoneration, to contribution, to set off or to any other rights that could accrue to a surely agains a
principal, to the Guarantor against a maker or obligor, to an accommodation party against the pariy accommodated, or
to a holder or transferee against a maker, and which ihe guarantor inay have or hereafier acqutire against the Company
iN connection with or as a result of ‘Guarantor’s execution, tlelivery and/ot performance of this Guaranty ot the Note.
The Guarantor agrees that he or she shall not have or assert any such rights against the Company or its successors anc
assigns or any other party (including any surety), either directly or as an attempted set off to any action commenced
against the Guarantor by the Company (as borrower or in any other capacity) or any other person,

5. Independent Obligations. The Funds inay enforce this Guaranty without first resorting to or without first
having recourse to the Note; provided, however, that nothing herein contained shali preclude the Funds from suing on
the Note or from exercising any other rights: and the Funds shall note be required to institute or proseculs proceedings
to recover any deficiency as a condition of any payment hereunder or enforcement lereaf,

6. Acceleration. In the event that payments due under the Note shall be accelerated, the Guarantor’s
obligations hereunder shall also be accelerated without further notice from the Funds.

i
7. Effect of Bankruptcy, This Guaranty shall continue in full force and effect notwithstanding the institution
by or against the Company of bankruptey, reorganization, readjustment, receivership or insolvency proceedings of any
nature, or the disaffirmance of the Note in any such proceedings, or others,

8. Termination. This Guaranty shall remain in full force and effect as to the Guarantor until all of the
Conipany's Obligations under the Note outstanding shall be finally and irrevocably paid in Aull. Payment of all of the
Company’s Obligations from time to time shall nol operate as a discontinuance of this Guaranty. {f after receipt of atly
payment of all or any part of the Company’s Obligations, the Funds are for any reason compelled to surrender such
payment to any person or entity, because such payment is determined to be votd or voidable as a preference,
impermissible ‘set off, or a diversion of trust fund, or for any reason, this Guaranty shall continue in full force
notwithstanding any contract action which nay have been taken by the Funds in reliance upon such payment, and any
such contrary action so taken shall be without prejudice to the Funds? rights under this Guaranty and shall be deemed
to have been conditioned upon such payment having become final and irrevocable,

9. The Company's Financial Condition, The guarantor assumes full responsibility for keeping fully informed
of the Company's financial condition and all other circumstances affecting the Company’s ability to perform its
Obligations, and agree that the Funds wilf have no duty to report to Guarantor any information which the Funds
receive about the Company’s financial condition or any circunistances bearing on its ability to perform.

10. Expenses. The undersigned agrees to pay and reimburse the Funds for all cost and attorney’s fees, which
they may expend or incur in the enforcement of this Guaratity or any of the Company’s Obligations under the Note,

Il, Delay, Cumulative Remedies, No delay or failure by the Funds to exercise any tight to remedy against the
Company or Guarantor will be construed as a waiver of that right or remedy, AH remedies of the Funds against the
Company and the Guarantor are cumulative.

12, Binding Bffeet, This guaranty shall incur to the benefit of and may be enforced by the Funds, and shail be
binding upon and enforceable against the Guarantor and Guarantor’s heirs, legal representatives, successors and
assigns. In the event of the death of the Guarantor, the obligations of such deceased Guarantor shall continue in full
force and effect against his estate, personal representatives, successors and assigns. Without limiting the generality of
the foregoing, the Funds (or their successors and assigns) may from time to time and without notice to undersigned,
assign any and all of their rights under this Guaranty without in any way affecting or diminishing the obligations of the
undersigned hereunder, who shall continue to remain bound by the obligated to perform under and with respect to this:
Guaranty as though there had been no such assignment.

 

 
. 13. Default, The Guarantor hereby authorizes inrevocably any attorney of any court of record to appear for
him/her in such court, at any time after ten (10) days notice aficr defautt in any payment due under this Guaranty, and
confess judgement against Guarantor, afler service of notice of the claimed default, in favor of the Funds for such

alnount lo be unpaid and owed thereon, “inclhiding ‘terest, liquidated damages and reasonable ‘cost ‘of collection“

including reasonable attorneys’ fees. The Guaranlor agrees to waive and release all errors which may intervene in any

such proceedings, and consent to immediale execution upon such Judgement, hereby ratily and confirming all that said
alforney may do by virtue hereof,

14. Warranties, Guarantor inakes to the Funds the following representations and warranties:

 

 

(a) Authorization. Guarantor has full right, power and authorization to enter into this Guaranty and
carry out his obligations hereunder

(b) No Conflict. The execution, delivery and performance by Guarantor of this Guaranty will not
violate or be in conflict with, results‘in a breach of, or constitute a defautt under, any indenture, agreement or any other
instrument to which Guarantor is a patty or by which Guarantor or any of his assets or properties is bound, or any
order, wri, injunction or decree af any Court or governmental institute,

 

(c) Litigation. There are no actions, suits or. proceedings pending, or to the knowledge of Guarantor,
threatened against or advetsely affecting any Guarantor at lav of in equity or before ot by governmental agency or
instrumentalily that involve any of the transactions herein contemplated, ar the possibility of any judgment or tiability
that may result in any material and adverse change in the financial condition of any Guarantor. Guarantor is not in
default with respect to any judgment, order, writ, injunction, decree, rule or reputation of any court.

(d) Enforceabiltty. This guaranty is a legal, valid and binding obligation of Guarantor, enforceable in
accordance with ifs terms, execpt as enforceability may be fimited by applicable bankruptcy, insolvency or siinilar
laws affecting the rights of creditors generally.

15. Notices. Alf notices or other communications required or permitted hereunder shall be (a) in writing
and shall be deemed to be given when either (2) delivered in person, (II) three (3) days afler deposit in a regularly
itaihtained receptacle of the United States mail as registered or Certified mail, postage prepaid, {IJ} when received if
sent by private courier service, or (FY) on the day on which Guarantor refuses delivery by mail or by private courier
setvice, and {b) addressed as follows:

ln Case of Guarantor In Case of the Funds:

Collection Counsel

 

Michael Szarmach ; Ryan Liska
[28 §. 200W Laborers Pension & Welfare Fund
Valparaiso, IN 46385 itl W Jackson Blyd

Suite [415
Chicago IL 60604-3868

of such other addresses as may from tine to time be designated by the party to be addressed by nofice to the other jn
the manner hereinabove provided. The Funds will use their best efforts to send courtesy capies of notices provided
hereunder to Guarantor. But the failure by ihe Funds to send courtesy copies to Guarantor’s attorney shall not limit or
restrict the Funds’ rights under this Guaranty in aay manner nor relieve Guarantor of atly obligations under this
guaranty.

 

 
16. Additional Waivers, Guarantor expressly and unconditionally waives, in connection with any suit, action
or proceeding brought by the Funds on this Guaranty, any and every right he or she may have to (1) injunctive retict,
(li) a tial by jury, (11) interpose any counterclaim therein and (IV) seek to have the same consolidated with any other .
or separate suit, action or proceeding. - BT Re eet hae Sates eat eat tego |

a te ‘ . . tee tone 7 . wae re oa eel oe - me se oe at wong . an
17. Severability, If all or any portion of any provision of this Guaranty is declared or found by a court of
Competenl jurisdiction to be unenforceable or null and void, such provision or portion thereof shall be deemed stricken

and severed fron this Guaranty and the remaining provisions and ‘portions hereof shalf continue in full force and
effect,

8. Applicable Law: Venue. This Guarauty and the transactions evidenced hereby shall be construed and
interpreted under the laws of the State of Hlinois, Guarantor, in order to induce the Funds to accepl this Guaranty and
inter tito the loan agreement, and for other good and valuable consideration, the receipt and sufficiency of which
hereby is acknowledged, agrees that all actions or proceedings arlsing directly, indirectly or otherwise in connection
with, out of, related to or fram this Guaranty shall be litigated, at the Fund’s sole discretion and election, only in courts
having a situs within the county of Cook, State of Illinois, Bastern Division. Guarantor hereby waives any righ! he or

she may have to transfer or change the venue of any litigation brought against hin by the Funds on this agreement in
accordance with this paragraph,

i, Time is of the Essence. Time is of the essence of this Guaranty as to the performance of the undersigned,

 

 

20. Death of a Guarantor, In the event of the death of Guarantor, the Funds shall have the right to acceleraic
the indebtedness evidenced by the Note unless, within sixty (60) days of his death, Guarantor’s estate assumes his
obligations hereunder by an instrument satisfactory to the Funds and delivers to the Funds security for performance of
such obligations satisfactory to the Funds.

 

IN WITNESS WHEREOEF, the three widersigned Guarantors has executed this instrument as of the date and
year first above’ written,
A

 

\
Date; 4 -\t, “19

 

 

 

 
_ INTHE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LABORERS’ PENSION FUND and
LABORERS’ WELFARE FUND OF THE
HEALTH AND WELFARE DEPARTMENT
OF THE CONSTRUCTION AND GENERAL
LABORERS’ DISTRICT COUNCIL OF
CHICAGO AND VICINITY, THE CHICAGO  )
LABORERS?’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND and
CATHERINE WENSKUS, Administrator
of the Funds,

Ne Se et ee ee”

Plaintiffs, Case No. 17 C 8200
¥.
; Judge LEFKOW
BRANDON EXCAVATING, INC,, fikc/a
BRANDON EXCAVATING, LLC, an

Indiana corporation,

me nem Net” ee” pee” ee ee ee”

Defendant.

AFFIDAVIT OF RYAN LACEY
RYAN LACEY, being first duly sworn on oath, deposes and states as follows:
l. ] am Director of Financial Operations, Director of the Field Department and a

Field Representative employed by the Laborers’ Pension Fund and the Laborers’ Welfare Fund
of the Construction and General Laborers’ District Council of Chicago and Vicinity and
Laborers’ District Council Retiree Health and Welfare Fund (hereinafter collectively referred to
as the “Funds”), Plaintiffs in the above-referenced action. My responsibilities include oversight
of the collection of amounts owed by Defendant Brandon Excavating, Inc. (hereinafter
“Company”), This Affidavit is submitted in support of the Laborers’ Funds’ Motion to Confess

Q ‘ : Piha : t
Judgment. | have personal knowledge regarding the Statements contained herein.

2

 
2. Iam familiar with the Construction and General Laborers’ District Council of
Chicago and Vicinity's Independent Construction Industry Collective Bargaining Agreement, the
Funds’ respective Agreements and Declarations of Trust and the collection policies adopted by
the Funds' Trustees,

3. The Funds filed a lawsuit against the Company which ultimately settled. The
terms and conditions of the parties’ settlement are contained in the Settlement Agreement,
Installment Note and Guaranty of Payment and Indemnification. True and accurate copies of
those settlement documents are attached to the Funds' Motion as Exhibit 1.

4, The settlement agreement, installment note and guaranty required the Company to
pay $53,000.00 to the Funds over the course of thirty-six (36) months with the Company
remitting an initial down-payment of $5,421.93 on or before April 15, 2019 and the first monthly
instaliment of $1,598.45 on or before May 15, 2019,

5. | reviewed the Funds’ LPWF computer program which tracks si gnatory
employers’ payments of fringe benefit dues reports and payments towards installment notes
entered into by Companies. As of the date of this Affidavit the Company failed to pay the

$5,421.93 Installment Note down payment or the first monthly installment of $1,598.45,

FURTHER AFFIANT SAYETH NAUGHT.

PB Fa
Ryan Lacey

 

Subscribed and sworn to before me
this 44h) day of June, 2019,

Cvtantrel@. Ney YT itteencaonn |

Ofilelal Seal
Notary Pyblic @ Notary Public - Stata of fiincis =
a My Commission Expires Ape 13,2020 &

 

 
PENSION
AND

WELFARE
FUNDS

 

BOARO OF TRUSTEES

Adnvalstralor
CATHERINE WENSKUS

Secretary
DAVID H. LORIG
PENSION FUND

For Labor

ANTHONY CANTONE
JAMES P, CONNOLLY
PAULP, CONNOLLY
SHAW FITZGERALO
CHARLES V, LOVERDE, III

For Emaboyors

ROBERT J. HOPKINS, JR.
CUFTON MM. HORH
KAREM ELIR JOHNSON
ROBERT G. KRUG
DAVID H. LORIG

GARY LUNDSBERG

WELFARE FUND

For Labor

JANES P. CONNOLLY
MARTIN T. FLANAGAN
RICHARD KUCZKOWSKI
CHARLES V, LOVERDE, II]
YALLIAM J. MARTIN

For Fimployers

JULIE CHAMBERLIN
GHARLES J, GALLAGHER
CLIFTON MM. HORN
DAVID H. LORIG

DENNIS P. MARTIN
ANTHONY J, RICCARD]

RETIREE WELFARE FUND

For Labor

JAMES P, CONNOLLY
MARTIN T. FLANAGAH
RICHARD KUCZKOWSKI
CHARLES V. LOVERDE, It
WILLTAAL J, MARTIN

For Emmayars

JULIE CHAMBOERLEY
CHARLES J. GALLAGHER
CLIFTON M. HORH
DAVID-H. LORIG

DENHIS P. MARTIN
ANTRORY J. RICCARDI

LABORERS’ PENSION FUND and HEALTH and WELFARE

DEPARTMENT of the CONSTRUCTION and GENERAL LABORERS’
DISTRICT COUNCIL of CHICAGO and VICINITY and CHICAGO
LABORERS’ DISTRICT COUNCIL RETIREE HEALTH and WELFARE FUND

MAIN OFFICE CHICAGO OFFICE

11465 CERMAK ROAD mo £11 W. JACKSON GLVD., SUITE 1415
WESTCHESTER, ILLINOIS 60154-5768 CHICAGO, ILLINOIS 60604-3868
Telephone: (708) 562-0200 Télephone: (312) 692-1540

ww. chicagolaborersfunds.com Fax: (342) 692-1489

From the Office of Fund Counsel

May 21, 2019

Brandon Excavating, LLC.
c/o Michael Szarmach

128 §. 200W

Valparaiso, IN 46385

Re: Laborers’ Pension and Welfare, et al. v, Brandon Exeavating, Ine,
J/kfa Brandon Excavating, LLC
Case No.: 17 C 8200

Dear Mr. Szarmach:

This letter is written for purpose of providing you notice that Brandon
Excavating, Inc., f/k/a Brandon Excavating, LLC (“Company”) and you
are in default of the terms and conditions of Installment Note and
Guaranty of Payment Indemnification Agreement you executed on April
16, 2019. Those documents obligated the Company to remit a down-
payment of $5,421.93 on or before April 15, 2019, Further, the
Installment Note provided that the Company was to remit its first
monthly payment of $1,598.45 on May 15, 2019. The Company failed to
do either,

In the event the Company does not cure the default within 10 business
days, the Funds wifl exercise its right to collect the full amount prayed for
in its Complaint, plus all attorney fees incurred as a result of the default.

In the event that you have any questions, feel free to contact me.
Sincerely,

“Feb

G. Ryan Liska
GRL/va

 

EMPLOYER PARTICIPANTS —

Bullders’ Association, Employing Plasterars' Association, Underground Contractors’ Association, Mason Contractors’ Assoclallon, Concrete Contractors
Association, Wrecking Contractors, Concrale Products Employers, Lake County illinols Employers, IltInols Road Builders Association, Bridge and Highway
Structural Builder; Le, all those who employ Laborers Engaged in tha Bulfding and Consteuction industry.

 

 
